internal_revenue_service national_office technical_advice_memorandum march none tam-115039-99 cc dom p si b8 number release date third party contact index uil no case mis no district_director taxpayer name taxpayer address taxpayer identification no quarters involved date of conference legend taxpayer issues is taxpayer liable for the excise_tax imposed by sec_4051 of the internal_revenue_code on a tractor when it makes the first_retail_sale of the vehicle described below if the irs rules adversely to taxpayer on issue will the irs grant taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 conclusions taxpayer is liable for the excise_tax imposed by sec_4051 on a tractor when taxpayer makes the first_retail_sale of the vehicle described below taxpayer’s request to apply this technical_advice_memorandum on a nonretroactive basis under sec_7805 is denied tam-115039-99 facts taxpayer’s business is selling at retail medium and heavy duty trucks trailers and tractors one type of vehicle taxpayer sells is a modified medium duty two ton chassis cab with a gross vehicle weight gvw rating of between big_number and big_number pounds and a gross combined weight of big_number pounds although this type of vehicle is modified to meet each individual customer’s specifications these vehicles have certain common characteristics a vehicle has a removable fifth wheel hitch and or a heavy duty trailer receiver a trailer plug an aluminum platform behind the cab and four to eight storage boxes whose individual capacity is eight cubic feet the platform behind the cab has the capacity to accommodate small loads such as groceries hay bales feed bags all-terrain vehicles or a tool box the vehicle’s brakes are independent of the brakes of a towed trailer however the towed trailer’s brakes as well as its lights are operated from within the vehicle’s cab this cab also has a trailer brake monitor the monitor’s signals indicate the amount of brake pressure needed to safely stop a trailer the cab can accommodate a maximum of six passengers the vehicle is designed to tow heavy trailers such as a to foot house trailer a racing car trailer or a horse trailer the average loaded weight of a to foot house trailer is about big_number pounds but can sometimes reach big_number pounds marketing materials for the vehicle describe the modifications as an effort to produce the safest 5th-wheel towing units on the road and refer to the end product as a tow vehicle the marketing materials also state that we build smart towing custom vehicles for smart travelers the selling_price for this vehicle can approach four times the price of a pickup truck that has a gvw rating of less than big_number pounds law and analysis sec_4051 imposes a percent excise_tax on the first_retail_sale of automobile truck chassis and bodies truck trailer and semitrailer chassis and bodies and tractors of the kind chiefly used for highway transportation in combination with a trailer or semitrailer sec_4051 provides that this tax does not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle which has a gvw of big_number pounds or less under sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l the term tractor means a highway vehicle primarily designed to tow a vehicle such as a trailer or semitrailer but does not carry cargo on the same chassis as the engine a vehicle equipped with air brakes tam-115039-99 and or towing package will be presumed to be primarily designed as a tractor sec_145_4051-1 provides a list of equipment that will cause an incomplete chassis cab to be characterized as a tractor sec_145_4051-1 defines a truck as a highway vehicle that is primarily designed to transport its load on the same chassis as the engine even if it is also equipped to tow a vehicle such as a trailer or semitrailer in revrul_77_36 1977_1_cb_347 the internal_revenue_service irs considered whether a three-axled truck chassis with a conventional truck cab and equipped with an automobile carrier body designed to carry three automobiles two over the cab and one behind the cab as well as a fifth wheel mounted on a stinger that extended downward from the rear of the chassis is a tractor-trailer or a truck-trailer for purposes of the highway use_tax the irs concluded that the vehicle was in the truck- trailer combination category for highway use_tax purposes in its analysis the revenue_ruling states it is not necessary that a vehicle be designed to perform only one of those functions towing semitrailers or trailers or for transporting property to the exclusion of the other in order to be primarily designed for towing semitrailers or trailers or for transporting property in revrul_76_554 c b the irs considered whether a light-duty pickup truck that had a gvw of big_number pounds or less was a truck-trailer or a truck- tractor for purposes of the highway use_tax after a removable bar and fifth wheel attachment was installed the fifth wheel attachment was placed across the bed over the rear axle and fitted into brackets mounted on either side of the bed this fifth wheel attachment enabled the truck to tow a gooseneck semitrailer the service concluded that this light duty pickup truck with a fifth wheel attachment retained its primary character as a truck in revrul_76_559 1976_2_cb_365 the irs considered whether two vehicles were trucks or tractors for purposes of the highway use_tax the first vehicle was a two- axle pickup truck with a bar and a fifth wheel attachment or a special kingpin installed in the truck’s bed the bar and fifth wheel can be removed the kingpin can be folded flush with the floor the irs found that the truck despite the installation of hitching devices retained its character as a truck and therefore belonged in the truck-trailer combination category for the highway use_tax the second vehicle was essentially similar to a truck tractor but had a fifth wheel mounted over its rear axle and an automobile carrier body designed to carry one automobile over the cab of the vehicle and one automobile behind the cab the irs concluded that although the second vehicle had some load carrying capacity the vehicle was primarily designed as a tractor and therefore belonged in the tractor-trailer combination category for the highway use_tax in applying the primarily designed test to the two vehicles the revenue_ruling states that it is not necessary that a vehicle be designed to only tow or transport a load to the exclusion of the other function in order to be primarily designed for towing tam-115039-99 semitrailers or trailers or transporting property in revrul_74_461 1974_2_cb_377 the irs considered whether a vehicle with a small flat bed body used to transport materials used in connection with the sale and service of mobile homes and a special hitch mechanism used to tow mobile homes was a truck-trailer combination or tractor-trailer combination for purposes of the highway use_tax the service concluded that the vehicle was designed primarily for the transportation of property even though equipped with a special hitch mechanism for towing mobile homes sec_7805 provides that the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect during an examination of taxpayer the district_director determined that the vehicle was a tractor and assessed the sec_4051 excise_tax on the first_retail_sale of the vehicle the district_director based the characterization of the vehicle as a tractor on the primary design of the vehicle the vehicle’s tow package includes a fifth wheel and or a heavy duty trailer receiver a trailer plug a trailer brake monitor and the equipment necessary to operate from the vehicle’s cab a trailer’s independent braking system and lights the vehicle’s gvw rating of big_number to big_number pounds its ability to tow a to foot trailer that weighs big_number to big_number pounds and its braking capabilities are disproportionately large to the vehicle’s load capacity although the vehicle has storage boxes installed on its bed the capacity of any one box is eight square feet the cargo carrying capacity of the vehicle is less than that of a truck that costs one quarter of this vehicle’s price comparing the towing characteristics and capabilities of the vehicle against its load capacity the district_director concluded that the vehicle was primarily designed to tow this conclusion is consistent with the marketing materials for the vehicle which describe the vehicle as a tow vehicle and explain its towing advantages these marketing materials do not discuss any load carrying capacity of the vehicle apart from the storage boxes essentially the design characteristics of the vehicle are such that no one would purchase this vehicle to transport cargo taxpayer’s position is that the vehicle is not a tractor but a truck because sec_145_4051-1 provides that a tractor does not carry cargo on the same chassis as the engine taxpayer argues that the vehicle carries cargo on its chassis because the vehicle’s cab has a maximum capacity of six passengers cargo carrying space behind the cab and additional storage boxes therefore the vehicle cannot be a tractor taxpayer also argues that because the incomplete chassis cab did not have any of the equipment listed in sec_145_4051-1 the vehicle cannot be a tractor taxpayer maintains that an incomplete chassis cab that is purchased and sold as a tractor is ordered from the manufacturer with a tractor package as part of its tam-115039-99 original equipment the prevailing practice in the industry is that a medium-truck chassis cab sold without a tractor package is ordered that way from the manufacturer because the purchaser intends to sell the completed vehicle as a truck below the big_number pound gvw threshold moreover taxpayer represents that the manufacturer’s warranty would not apply should such a chassis be modified for tractor use taxpayer’s reasoning that if a vehicle can carry cargo on the same chassis as the engine the vehicle must not be a tractor but a truck would render the primary design test in sec_145_4051-1 meaningless the same reasoning would also render the presumption in that regulation that a vehicle equipped with a tow package is primarily designed as tractor meaningless the vehicle is not characterized as a truck solely because the vehicle can carry cargo on the same chassis as its engine under this reasoning any tractor despite its primary design would be classified as a truck if there is incidental or inconsequential load carrying capacity assuming there are no modifications to the chassis cab taxpayer’s assertion that the incomplete chassis cab cannot be treated as a tractor because the cab does not have any of the equipment listed in sec_145_4051-1 is correct however this characterization must be reconsidered if an incomplete chassis cab is modified because the modifications may result in a vehicle that is primarily designed to tow subsequent modifications to the incomplete chassis cab result in a two ton vehicle with a fifth wheel hitch and or a heavy duty trailer receiver that can tow a to foot trailer with a loaded weight of big_number pounds the controls for the brakes and lights of a trailer towed by the vehicle are in the vehicle’s cab the vehicle’s cab also has a brake monitor for a trailer’s brakes these features are the functional equivalent of a tractor package this vehicle has been primarily designed to tow the towing and braking abilities of this vehicle are disproportionately powerful for its load carrying capacity which is limited to the space behind the cab this space is unavailable if the vehicle is towing a gooseneck trailer the eight cubic foot storage boxes are incidental storage space because of their individual size the cost of the vehicle is disproportionately high to its capacity to transport a load when compared to trucks that have similar load carrying capacities this conclusion is consistent with the marketing materials for the vehicle these materials describe the vehicle as a tow vehicle and detail its towing characteristics the materials do not mention the load carrying capacity of this vehicle’s bed the primarily designed as a tractor test in sec_145_4051-1 does not prescribe a minimum size tractors are available in various sizes the vehicle does not require an air brake system because electric brakes are sufficient for the size of the trailers the vehicle tows likewise industry practice for ordering a chassis or the loss of warranty attributable to a change in chassis use from truck to tow vehicle are not factors that are tam-115039-99 considered under the regulations for purposes of determining whether a vehicle is primarily designed to transport a load or tow taxpayer places reliance on revrul_76_554 and revrul_74_461 these revenue rulings hold that trucks subsequently equipped with tow packages maintain their primary design as trucks this reliance is misplaced in the context of this technical_advice_memorandum where the vehicle being considered is a tow vehicle whose primary design is not changed by subsequent modifications although the subsequent modifications result in the accommodation of a small load behind the cab in the absence of a gooseneck trailer this incidental load capacity does not transform a tractor into a truck revrul_77_36 explains that it is not necessary that a vehicle be designed to perform only a towing or trucking function to the exclusion of the other in order to be primarily designed for towing trailers or for transporting property consideration of sec_7805 relief taxpayer’s argument for favorable sec_7805 treatment is that in revrul_76_ revrul_76_559 revrul_74_461 and revrul_77_36 vehicles of the type at issue in this technical_advice_memorandum were held to be primarily designed for the transportation of property and did not lose this characterization when equipped with towing devices taxpayer also argues that it relied on an article in the american truck dealers newsletter in this article an irs audit involving a similar issue was discussed as well as appeal’s disposition of the taxpayer’s appeal the appeal’s officer agreed with the taxpayer that the vehicle at issue was a truck and not a tractor the article concludes with the following language while this determination is not a precedent which must be followed in other areas if an atd member dealer is confronted with this problem it should present the same arguments and cited precedents noted below advanced by the taxpayer in this case and the result reached taxpayer’s representative claimed authorship of this article a technical_advice_memorandum ordinarily is applied retroactively see section dollar_figure of revproc_2000_2 2000_1_irb_73 pincite relief under sec_7805 usually is granted only if a taxpayer relied to its detriment on a published position of the irs or on a letter_ruling or technical_advice_memorandum issued to that taxpayer no ruling was issued to taxpayer taxpayer’s reliance on revrul_77_36 revrul_76_559 revrul_76_554 and revrul_74_461 is misplaced because none of these revenue rulings consider the vehicle at issue in this technical_advice_memorandum these revenue rulings start with a characterization of the vehicle under consideration as a truck or a tractor whereas the issue in this technical_advice_memorandum is whether the vehicle is a truck or a tractor reliance upon an appeals decision described in a trade publication does not provide a bases for relief under sec_7805 because the appeals decision does not apply to the taxpayer consequently taxpayer’s arguments do not support granting its request for sec_7805 tam-115039-99 relied caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with sec_6110 names addresses and other identifying numbers have been deleted
